DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to an application 17/334061 filed on 05/28/2021.  Claims 2-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 2-11 (Group I) are drawn to a system, comprising: a data processing system located remote from a terminal device, the data processing system comprising a system interface, memory, and one or more processors to: receive, via network from the terminal device, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information; determine, responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction; cause, responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data; determine that the electronic transaction is at least partially authorized using a healthcare- related policy provided by the healthcare financial account information; generate, responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data; determine that an amount of funds in the healthcare financial account is below a threshold; transmit, responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and provide, via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction, which is within the four statutory categories (i.e. apparatus).  Claims 12-21 (Group II) are drawn to a method, comprising: receiving, by a data processing system comprising a system interface, memory, and one or more processors, via a network from a terminal device located remote from the data processing system, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information; determining, by the data processing system responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction; causing, by the data processing system responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data; determining, by the data processing system, that the electronic transaction is at least partially authorized using a healthcare-related policy provided by the healthcare financial account information; generating, by the data processing system responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data; determining, by the data processing system, that an amount of funds in the healthcare financial account is below a threshold; transmitting, by the data processing system responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and providing, by the data processing system via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction, which is within the four statutory categories (i.e. process).

Claims 2-11 (Group I) involve abstract steps, outlined in bold, of a system, comprising: a data processing system located remote from a terminal device, the data processing system comprising a system interface, memory, and one or more processors to: receive, via network from the terminal device, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information; determine, responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction; cause, responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data; determine that the electronic transaction is at least partially authorized using a healthcare- related policy provided by the healthcare financial account information; generate, responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data; determine that an amount of funds in the healthcare financial account is below a threshold; transmit, responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and provide, via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction.  Claims 12-21 (Group II) involve abstract steps, outlined in bold, of a method, comprising: receiving, by a data processing system comprising a system interface, memory, and one or more processors, via a network from a terminal device located remote from the data processing system, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information; determining, by the data processing system responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction; causing, by the data processing system responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data; determining, by the data processing system, that the electronic transaction is at least partially authorized using a healthcare-related policy provided by the healthcare financial account information; generating, by the data processing system responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data; determining, by the data processing system, that an amount of funds in the healthcare financial account is below a threshold; transmitting, by the data processing system responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and providing, by the data processing system via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction.  These steps can be characterized as directed to the abstract idea of determining an amount due for an healthcare transaction cannot be fully covered by an insurance policy and healthcare financial account, and accessing the remaining funds due from a non-healthcare -related financial account, which is covered under the category of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves a commercial interaction of paying for an amount due for a healthcare transaction collectively from a healthcare financial account and non-healthcare related financial account.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, identified in italics for Claims 2-11 (Group I) involve a system, comprising: a data processing system located remote from a terminal device, the data processing system comprising a system interface, memory, and one or more processors to: receive, via network from the terminal device, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information; determine, responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction; cause, responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data; determine that the electronic transaction is at least partially authorized using a healthcare- related policy provided by the healthcare financial account information; generate, responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data; determine that an amount of funds in the healthcare financial account is below a threshold; transmit, responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and provide, via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction, and in Claims 12-21 (Group II) involve a method, comprising: receiving, by a data processing system comprising a system interface, memory, and one or more processors, via a network from a terminal device located remote from the data processing system, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information; determining, by the data processing system responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction; causing, by the data processing system responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data; determining, by the data processing system, that the electronic transaction is at least partially authorized using a healthcare-related policy provided by the healthcare financial account information; generating, by the data processing system responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data; determining, by the data processing system, that an amount of funds in the healthcare financial account is below a threshold; transmitting, by the data processing system responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and providing, by the data processing system via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely determines an amount due for an healthcare transaction cannot be fully covered by a healthcare financial account and accesses the remaining funds due from a non-healthcare -related financial account using general purpose computing components such as data processing system, terminal device, system interface, memory, processor, network;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a first request to access funds from a determination that the transaction is authorized using the insurance policy, and generates a second request to access remaining funds from a determination the amount of funds is below a threshold;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention provides an indication of completion of the transaction to a user utilizing a generic computer; 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed limitations to determining inadequate funds are available in a healthcare financial account as opposed to performing the same limitations in another industry;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes data processing system, terminal device, system interface, memory, processor, network;
Limiting the abstract idea to healthcare payment data, because limiting application of the abstract idea to healthcare payment data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention collects balance information from a healthcare financial account to use in the determination the amount of funds in the healthcare financial account is below a threshold;
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely provides an indication of completion of the electronic transaction.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to healthcare charges;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs of the Specification disclose that the additional elements (i.e. data processing system, terminal device, system interface, memory, processor, network) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving indication to process transaction, determine transaction is authorized, cause transfer of funds, determine partial authorization from financial account, generate first request to access funds, determine funds in first account are below threshold, transmit second request to access funds from different account, provide indication of completion of transaction) that are abstract activities previously known to the pertinent industry (i.e. healthcare payment processing):


    PNG
    media_image1.png
    618
    1043
    media_image1.png
    Greyscale


[0044] Referring next to FIG. 3, a system for using the healthcare debit card 20 (illustrated in FIGS. 1 and 2) to establish payment to medical service and/or product providers from a healthcare-related financial account and a non-healthcare-related financial account is illustrated. While in FIG. 3 all of the entities shown are depicted as being connected with a single network 60, it will be understood by those skilled in the art that multiple networks may be used instead, and that some or all of these networks may be private, dedicated networks in addition to (or instead of) the use of public networks such as the Internet. 
[0046] FIG. 3 depicts two medical product providers and three medical service providers, all of which are connected to the network 60. These five medical product and medical service providers are typical of the types of providers which may be accommodated by the system and method for linking a healthcare debit card to healthcare-related and non-healthcare-related financial accounts of the present invention, A drug store 62 which is a provider of such medical products as prescription drugs, nonprescription drugs and supplements, and other medical goods has a card reader 64 which is connected to a facility terminal 66, which in turn is connected to the network 60. A provider of other medical products 68 has a card reader 70 which is connected to a facility terminal 72, which in turn is connected to the network 60. 
[0047] A physician office 74 which is most typically a provider of medical services has a card reader 76 which is connected to a facility terminal 78, which in turn is connected to the network 60. A hospital 80 which is also predominantly a provider of medical services has a card reader 82 which is connected to a facility terminal 84, which in turn is connected to the network 60. A provider of other medical services 86 which may be a provider of medical services such as chiropractic services, various types of physical therapy, or mental health services has a card reader 88 which is connected to a facility terminal 90, which in turn is connected to the network 60. 
[0048] It may be noted in passing that the card readers 64, 70, 76, 32, and 88 can each be either or both of a magnetic stripe reader or a smart chip reader. The facility terminals 66, 72, 78, 84, and 90 in conjunction with the card readers 64, 70, 76, 82, and 88 can be personal computers having wedge reader/pin pads connected thereto, Internet-enabled point-of-sale terminals, or Internet-enabled retail cash register/sales systems with an integrated or stand alone card reader/pin pad. 
[0049] FIG. 3 also depicts three administrators which are connected to the network 60, each of which administrators is a key player in the operation of typical healthcare systems. A cardholder administrator 92 that enrolls employees or other cardholders serviced by a particular healthcare program has a storage medium 94 which is connected to a facility server 96, which in turn is connected to the network 60. The storage medium 94 is used to store data regarding the employees or other cardholders. 
[0050] A medical insurance program administrator 98 which administers the healthcare program (typically having defined healthcare benefits, payment costs, and preferred providers with which it has fee agreements) has a storage medium 100 which is connected to a facility server 102, which in turn is connected to the network 60. The storage medium 100 is used to store data regarding the medical insurance program, including eligibility information, coverage information, and copay amounts. A healthcare-related financial account administrator 104 which administers employee or cardholder healthcare financial accounts (such as FSA, HAS, and HRA accounts) has a storage medium 106 which is connected to a facility server 108, which in turn is connected to the network 60. The storage medium 106 is used to store data regarding the healthcare-related financial accounts, including eligibility information and account balances. 
[0051] FIG. 3 also shows two other entities which are included in the system and method for linking a healthcare debit card to healthcare-related and non-healthcare-related financial accounts of the present invention, the first of which is a DDA deposit bank 110 having a non-healthcare-related financial account which belongs to the employee or cardholder. The employee or cardholder's account at the DDA deposit bank 110 can be a checking account, a savings account, or a credit card account, and need not be a dedicated account which is used only by the system and method for linking a healthcare debit card to healthcare-related and non-healthcare-related financial accounts. The DDA deposit bank 110 has a storage medium 112 which is connected to a facility server 114, which in turn is connected to the network 60. The storage medium 112 is used to store data regarding the non-healthcare-related financial accounts, including personal identification numbers ("PIN's") and account balances. 
[0053] The remaining entity shown in FIG. 3 is a system administrator 116 which is the heart of the system for linking a healthcare debit card to healthcare-related and non-healthcare-related financial accounts of the present invention, since the system administrator 116 functions to coordinate communications from and between all of the other entities shown in FIG. 3. The system administrator 116 has a facility server 118 which is connected to the network 60. The facility server 118 accesses a customer database 120 in which information relating to the system of the present invention is stored. A terminal 122 is connected to the facility server 118, and a printer 124 and a card printer 126 are used to respectively provide paper communications regarding the system of the present invention and cards which may be used by employees or cardholders having a healthcare program administered by the system of the present invention. 

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites recording electronic transactions regarding healthcare insurance, healthcare financial accounts, and non-healthcare related financial accounts;
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives an electronic transaction request, and transmits a first and second request for funds over a network;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. balance due, amount of funds below threshold, remaining funds to collect) and does not impose meaningful limits on the scope of the claims;
Recording a customer’s order, e.g. see Apple, Inc. v. Ameranth – similarly, the current invention receives an electronic medical transaction, determines transaction is authorized using an insurance policy, causes transfer of funds from insurance policy, healthcare financial account, and non-healthcare related financial account, and indicates completion of the electronic medical transaction;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determining an amount due for a healthcare transaction cannot be fully covered by an insurance policy and healthcare financial account, and accessing the remaining funds due from a non-healthcare -related financial account.

Furthermore, dependent claims 3-11 and 13-21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as establishing links with remote devices, splitting transactions when full amount due cannot be covered by one account, reducing amount of transaction based on amount covered by insurance, providing completion indication to terminal device, processing transaction as a series of transactions, reading card from card reader, reading from card healthcare financial account, non-financial account, and insurance provider information, split transaction when portion fails authorization, transmitting split transaction to remote processing device, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 2-21 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kennedy, et al. (US 2014/0304010 A1) in view of Cracchiolo, et al. (US 2007/0007335 A1).

With regards to claim 2, Kennedy teaches a system, comprising: a data processing system located remote from a terminal device (see at least figure 1 (102, POS is terminal device), (116, 120, 122, 126 are interpreted as data processing system), the data processing system comprising a system interface, memory, and one or more processors (see at least figure 1) to: receive, via network from the terminal device, an indication to process an electronic transaction, the data processing system configured to perform the electronic transaction as a series of electronic transactions via: i) one or more links with a plurality of remote devices comprising at least one of a cardholder administrator device, a medical insurance program administrator device, a healthcare financial account administrator device, or a financial institution device; and ii) data including at least one of healthcare financial account information, non-healthcare-related financial account information, or insurance provider information (see at least paragraphs 0049-0050, patient card is read at POS terminal, data is sent to provider host, provider host performs look-up of patient insurance information, provider host generates electronic claim and sends to third party payer at one of the health networks, where claim information is processed by insurance DBMS to query database to determine patient eligibility and permitted charge, all of this process interpreted as series of electronic transactions via a medical insurance program administrator device and insurance provider information); determine, responsive to the indication to process the electronic transaction, that the electronic transaction is authorized using an insurance policy associated with the insurance provider information corresponding to the electronic transaction (see at least paragraph 0050, electronic transaction is sent as electronic claim to third party payer where patient coverage/eligibility is checked and permitted charge for treatment is determined); cause, responsive to the determination that the electronic transaction is authorized using the insurance policy, a transfer of funds corresponding to the insurance policy of the insurance provider information from the data (see at least paragraph 0058, network processes a bank transaction that debits a health network bank account for the amount of any insurance payment for the patient treatment and credits such amount to bank account of provider); determine that the electronic transaction is at least partially authorized using a healthcare-related policy provided by the healthcare financial account information (see at least paragraph 0056-0057, electronic transaction for payment of patient portion from MSA account); generate, responsive to the determination that the electronic transaction is at least partially authorized using the healthcare-related policy and the insurance policy, a first request to access funds from a healthcare financial account corresponding to the healthcare financial account information from the data (see at least paragraphs 0056-0057); determine that an amount of funds in the healthcare financial account is below a threshold (see at least paragraph 0057, MSA does not have sufficient funds to cover owed amount).

	Kennedy does not explicitly teach …transmit, responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information; and provide, via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction. Cracchiolo teaches …transmit, responsive to the determination that the amount of funds is below the threshold, a second request to access a remaining portion of funds from a non-healthcare-related financial account corresponding to the non-healthcare-related financial account information (see at least paragraph 0052, employee responsibility for adjudicated medical claim is $40, employees HSA has $30, system accesses $30 in HSA and obtains remaining $10 from employee credit line); and provide, via the network responsive to execution of the electronic transaction as the series of electronic transactions comprising the first request and the second request, an indication of completion of the electronic transaction (see at least paragraph 0052, report explaining financial transactions is sent).  It would have been obvious to one of ordinary skill in the art to combine the separate financial requests of Cracchiolo with the real-time claims adjudication of Kennedy with the motivation of facilitating the process of paying providers (Cracchiolo, paragraph 0010).

With regards to claim 3, Kennedy teaches the system of claim 2, comprising: the data processing system to establish, via the network, the one or more links with the plurality of remote devices (see at least figure 1).

With regards to claim 4, Cracchiolo teaches the system of claim 2, comprising: the data processing system to split, responsive to the determination that the amount of funds is below the threshold, the electronic transaction into the series of electronic transactions comprising the first request and the second request (see at least paragraph 0052).  It would have been obvious to one of ordinary skill in the art to combine the separate financial requests of Cracchiolo with the real-time claims adjudication of Kennedy with the motivation of facilitating the process of paying providers (Cracchiolo, paragraph 0010).



With regards to claim 5, Kennedy teaches the system of claim 4, comprising: the data processing system to reduce, based on the insurance policy or the healthcare- related policy and prior to the split of the electronic transaction into the first request and the second request, an amount of the electronic transaction (see at least paragraphs 0056, 0063, amount of patient portion is reduced by amount covered by insurance before electronic transaction for patient portion funds is sent to MSA and before it is determined that MSA does not have sufficient funds).

With regards to claim 6, Kennedy teaches the system of claim 2, comprising: the data processing system to provide the indication of the completion of the electronic transaction to the terminal device via the network (see at least paragraph 0051, EOB statement displayed).


With regards to claim 7, Kennedy teaches the system of claim 2, comprising: the data processing system to receive, from the terminal device, an indication to process the electronic transaction as the series of electronic transactions at the data processing system using the data (see at least paragraphs 0070-0071, claim is sent to third party network, network submits claim to health plan which responds with EOB, provider is notified that amount covered by health plan is paid, third party network separately submits charge to patient account for patient portion).

With regards to claim 8, Kennedy teaches the system of claim 2, wherein the terminal device connects to an electronic card reader device configured to interface with at least one of a magnetic stripe configured by a printer or a radio frequency communication device to receive, from at least one of the magnetic stripe configured by the printer or the radio frequency communication device, the healthcare financial account information, the non-healthcare-related financial account information, and the insurance provider information (see at least paragraph 0041, card with magnetic stripe, RFID; at least paragraph 0043, card is swiped at card reader at provider to access health plan account information).

With regards to claim 9, Kennedy teaches the system of claim 8, wherein at least one of the magnetic stripe configured by the printer or the radio frequency communication device comprises information about at least one of a card number, cardholder information, the insurance provider information, or information regarding copay amounts (see at least paragraph 0047).


With regards to claim 10, Kennedy teaches the system of claim 2, comprising the data processing system to: identify, for the electronic transaction, the insurance policy or the healthcare-related policy comprising at least one of an authorization process, validation process, or a resource availability process (see at least paragraph 0050); determine, based on the insurance policy or the healthcare-related policy, that a first portion of the electronic transaction is authorized (see at least paragraph 0050, permitted charge for treatment) and a second portion of the electronic transaction fails authorization (see at least paragraph 0056-0057, patient portion is covered by MSA, MSA does not have sufficient funds). 

Furthermore, Cracchiolo teaches …and split the electronic transaction into a third request for the second portion that fails authorization (see at least paragraph 0052).  It would have been obvious to one of ordinary skill in the art to combine the separate financial requests of Cracchiolo with the real-time claims adjudication of Kennedy with the motivation of facilitating the process of paying providers (Cracchiolo, paragraph 0010).

With regards to claim 11, Kennedy teaches the system of claim 10, comprising: the data processing system to transmit the third request to at least one of the terminal device or a third-party server remote from the data processing system (see at least paragraph 0057, MSA does not have sufficient fund, patient is asked for credit card; at least paragraph 0064, any patient payment authorization is routed to appropriate financial network, i.e. credit care financial network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fredman (US 7,380,707 B1) which discloses a determination of whether there are sufficient funds for reimbursement may also be made. For example, a user's FSA may have $40 while the eligible reimbursement amount is $50. In this example, a reimbursement of $40 may be made while the remaining $10 is applied to the purchase mechanism. Other arrangements may be applied. Therefore, the user is not required to submit documentation or other forms to verify eligible purchases for reimbursement.

Nguyen, et al. (US 2006/0149670 A1) which discloses a method of processing a payment transaction for a purchase of a consumer wherein said flexible spending account has insufficient funds to cover the entire cost of said purchase, said method comprising: sending a payment network authorization request message for requesting use of said flexible spending account of said consumer for said purchase; determining that the available balance in said flexible spending account of said consumer is not sufficient to approve a full qualified amount for said purchase; receiving authorization to pay for a first portion of said purchase with said flexible spending account; and processing payment for the remaining portion of said purchase with an alternative source of payment from said flexible spending account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JOSEPH D BURGESS/             Primary Examiner, Art Unit 3626